WILKINS, District Judge.
This was a libel for seaman’s wages promoted by Emily Sageman, the cook of the vessel. To entitle one to sue as a mariner, the services rendered must pertain to the business of navigation, and be such as are necessary, or tend to preserve the vessel, or take care of those navigating the vessel. A cook on board of a vessel has been held to be a mariner. It matters not whether the cook is a male or female. The libel must be sustained. And it is referred to the clerk to ascertain the amount due to the libelant